36 F.3d 1101
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Eunice HOPSON, Appellant.
No. 94-1898.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 21, 1994.Filed:  September 26, 1994.

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Eunice Hopson appeals her 70-month sentence imposed by the district court1 after she pleaded guilty to conspiring to distribute and possess with intent to distribute crack cocaine and to establish a place for storing crack cocaine, in violation of 21 U.S.C. Secs. 841(a)(1) and (b)(1)(C), 846, 856, and 860.  On appeal, Hopson challenges only the district court's denial of her motion to depart on the ground that the 100-to-1 ratio between penalties for crack and powdered cocaine causes race-related sentencing disparities.  We have recently reaffirmed our prior holdings that the 100-to-1 ratio does not deny equal protection of the law because there is no evidence that either Congress or the Sentencing Commission had a racially discriminatory purpose in enacting the ratio or allowing it to remain in effect, and that a district court may not depart on those grounds.   United States v. Maxwell, 25 F.3d 1389, 1396-97, 1401 (8th Cir. 1994);  see also United States v. Clary, No. 94-1422, slip op. at 4-10 (8th Cir.  Sept. 12, 1994) (rejecting theory that Congress was motivated by unconscious racism).


2
Accordingly, the judgment is affirmed.



1
 The Honorable Michael J. Melloy, Chief Judge, United States District Court for the Northern District of Iowa